UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 3505 West Sam Houston Parkway North Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer“ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[√] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of October 18, 2013, 105,801,248 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – September 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Operations (Unaudited) – Nine months ended September 30, 2013 and 2012 5 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) – Three months and nine months ended September 30, 2013 and 2012 6 Condensed Consolidated Statements of Cash Flows (Unaudited) – Nine months ended September 30, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 46 Signatures 47 Index to Exhibits 48 2 Table of Contents PART I.FINANCIAL INFORMATION Item1.Financial Statements HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for uncollectible accounts of $6,121 and $5,152, respectively Unbilled revenue Costs in excess of billing Other current assets Current assets of discontinued operations — Total current assets Property and equipment Less accumulated depreciation ) ) Property and equipment, net Other assets: Equity investments Goodwill Other assets, net Non-current assets of discontinued operations — Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable — Current maturities of long-term debt Current liabilities of discontinued operations — Total current liabilities Long-term debt Deferred tax liabilities Other non-current liabilities Non-current liabilities of discontinued operations — Total liabilities Commitments and contingencies Shareholders' equity: Common stock, no par, 240,000 shares authorized, 105,794 and 105,763 shares issued, respectively Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders' equity Noncontrolling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended September 30, Net revenues $ $ Cost of sales: Cost of sales Impairments — Cost of sales Gross profit Gain (loss) on sale of assets ) Selling, general and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Loss on early extinguishment of long-term debt ) — Other income, net Other income – oil and gas — Income before income taxes Income tax provision Income from continuing operations Income from discontinued operations, net of tax 44 Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations — Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations — Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Nine Months Ended September 30, Net revenues $ $ Cost of sales: Cost of sales Impairments Cost of sales Gross profit Loss on commodity derivative contracts ) — Gain (loss) on sale of assets ) Selling, general and administrative expenses ) ) Income from operations Equity in earnings of investments Net interest expense ) ) Loss on early extinguishment of long-term debt ) ) Other income (expense), net ) Other income – oil and gas — Income before income taxes Income tax provision (benefit) ) Income from continuing operations Income from discontinued operations, net of tax Net income, including noncontrolling interests Less net income applicable to noncontrolling interests ) ) Net income applicable to Helix $ $ Basic earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Diluted earnings per share of common stock: Continuing operations $ $ Discontinued operations Net income per common share $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (in thousands) Three Months Ended September 30, Net income, including noncontrolling interests $ $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on hedges arising during the period ) Reclassification adjustments for (gain) loss included in net income ) Income taxes on unrealized (gain) loss on hedges ) Unrealized gain (loss) on hedges, net of tax ) Foreign currency translation gain Other comprehensive income (loss), net of tax ) Comprehensive income (loss) ) Less comprehensive income applicable to noncontrolling interests ) ) Comprehensive income (loss) applicable to Helix $ $ ) Nine Months Ended September 30, Net income, including noncontrolling interests $ $ Other comprehensive loss, net of tax: Unrealized loss on hedges arising during the period ) ) Reclassification adjustments for (gain) loss included in net income ) Income taxes on unrealized loss on hedges Unrealized loss on hedges, net of tax ) ) Foreign currency translation gain 12 Other comprehensive loss, net of tax ) ) Comprehensive income Less comprehensive income applicable to noncontrolling interests ) ) Comprehensive income applicable to Helix $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income, including noncontrolling interests $ $ Adjustments to reconcile net income, including noncontrolling interests to net cash provided by operating activities: Income from discontinued operations ) ) Depreciation and amortization Asset impairment charge — Amortization of deferred financing costs Stock-based compensation expense Amortization of debt discount Deferred income taxes ) Excess tax from stock-based compensation ) (Gain) loss on sale of assets ) Loss on early extinguishment of debt Unrealized (gain) loss and ineffectiveness on derivative contracts, net ) Changes in operating assets and liabilities: Accounts receivable, net ) Other current assets ) Income tax payable ) ) Accounts payable and accrued liabilities ) ) Oil and gas asset retirement costs ) ) Other noncurrent, net ) ) Net cash provided by operating activities Net cash provided by (used in) discontinued operations ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Distributions from equity investments, net Proceeds from sale of assets Net cash used in investing activities ) ) Net cash provided by (used in) discontinued operations ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Early extinguishment of Senior Unsecured Notes ) ) Borrowings under revolving credit facility Repayment of revolving credit facility ) — Issuance of Convertible Senior Notes due 2032 — Repurchase of Convertible Senior Notes due 2025 ) ) Proceeds from term loans Repayment of term loans ) ) Repayment of MARAD borrowings ) ) Deferred financing costs ) ) Distributions to noncontrolling interest ) ) Repurchases of common stock ) ) Excess tax from stock-based compensation ) Exercise of stock options, net and other 95 Proceeds from issuance of ESPP shares — Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note1— Basis of Presentation and Recent Accounting Standards The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its wholly- and majority-owned subsidiaries (collectively, "Helix" or the "Company").Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its wholly- and majority-owned subsidiaries.All material intercompany accounts and transactions have been eliminated.These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (the “SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) and are consistent in all material respects with those applied in our 2012 Annual Report on Form 10-K (“2012 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has made all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, statements of operations, statements of comprehensive income (loss), and statements of cash flows, as applicable.The operating results for the three- and nine-month periods ended September 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013.Our balance sheet as of December 31, 2012 included herein has been derived from the audited balance sheet as of December 31, 2012 included in our 2012 Form 10-K.These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2012 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format.The most significant of these reclassifications are associated with our discontinued operations and a modification of our business segments (Note 12).As noted in Note 2, we exited our oil and gas business in February 2013 upon the sale of our former wholly-owned subsidiary, Energy Resource Technology GOM, Inc. (“ERT”). Note2— Company Overview Contracting Services Operations We are an international offshore energy company that provides specialty services to the offshore energy industry, with a focus on our well intervention and robotics operations.We seek to provide services and methodologies that we believe are critical to developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into four disciplines: well intervention, robotics, subsea construction and production facilities.Historically, we disaggregated our operations into two reportable segments: Contracting Services and Production Facilities.However, with the recent completion of the sale of our remaining subsea construction pipelay vessels and related equipment and the continued emphasis on expanding and growing our well intervention and robotics operations, we will, commencing this quarter, disaggregate our former Contracting Services segment into three business segments: Well Intervention, Robotics and Subsea Construction (Note 12).Our Production Facilities segment includes our majority ownership of the Helix Producer I (“HPI”) vessel as well as our equity investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”) and Independence Hub, LLC (“Independence Hub”) (Note6).It also includes the Helix Fast Response System (“HFRS”), which includes access to our Q4000 and HPI vessels. In October 2012, we entered into an agreement to sell our two remaining pipelay vessels, the Caesar and the Express, and other related pipelay equipment for a total sales price of $238.3 million.In June 2013, we completed the sale of the Caesar and related equipment for $138.3 million, which amount included $30 million of funds deposited with us at the time the agreement was entered (Note 3).We used $80.1 million of the proceeds from the sale of the Caesar to reduce our indebtedness under our former credit agreement (Note 7) and we are investing the remainder in our continuing operations, including supporting 8 Table of Contents the expansion of our well intervention and robotics operations.This sale resulted in a pre-tax loss of $1.1 million that is reflected in “Gain (loss) on sale of assets” in the accompanying condensed consolidated statement of operations.In July 2013, we completed the sale of the Express for $100 million, including the remaining $20 million of previously deposited funds.A pre-tax gain of $15.6 million was recorded on the sale of the Express in the third quarter of 2013.We also entered into an agreement to sell our spoolbase and adjoining property at Ingleside, Texas for a total sales price of $45 million to the same group of companies that purchased the Caesar and the Express.The facility and adjoining property is being leased to the purchaser during the second half of 2013 and the sale is expected to close in January 2014.At the time the agreement was signed, we received a $5 million deposit, which is only refundable under limited circumstances.An additional $10 million will be paid by the purchaser at the closing of the sale with the remaining $30 million being payable over three years. Discontinued Operations In December 2012, we announced a definitive agreement for the sale of ERT.On February 6, 2013, we sold ERT for $624 million plus additional consideration in the form of overriding royalty interests in ERT’s Wang well and certain other of its future exploration prospects.As a result, we have presented the assets and liabilities included in the sale of ERT and the historical operating results of our former Oil and Gas segment as discontinued operations in the accompanying condensed consolidated financial statements.See Note 4 for additional information regarding our discontinued oil and gas operations and Note 7 regarding the use of a portion of the sale proceeds to reduce our indebtedness under our former credit agreement. Note3— Details of Certain Accounts Other current assets consist of the following (in thousands): September 30, December 31, Other receivables $ $ Prepaid insurance Other prepaids Spare parts inventory Income tax receivable — Current deferred tax assets Derivative assets 6 Other Total other current assets $ $ Other assets, net, consist of the following (in thousands): September 30, December 31, Deferred dry dock expenses, net $ $ Deferred financing costs, net Intangible assets with finite lives, net Other Total other assets, net $ $ 9 Table of Contents Accrued liabilities consist of the following (in thousands): September 30, December 31, Accrued payroll and related benefits $ $ Current asset retirement obligations Unearned revenue Billing in excess of cost Accrued interest Derivative liability (Note 16) Taxes payable excluding income tax payable Pipelay assets sale deposit (Note 2) Other Total accrued liabilities $ $ Note4— Oil and Gas Properties Results of Discontinued Operations The following summarized financial information relates to ERT, which is reported as “Income from discontinued operations, net of tax” in the accompanying condensed consolidated statements of operations (in thousands): Periods Ended September 30, Nine Months Three Months Nine Months 2013 (1) Revenues $ $ $ Costs: Production (lifting) costs Exploration expenses Depreciation, depletion, amortization and accretion Proved property impairment and abandonment ) Loss on sale of oil and gas properties — — Hedge ineffectiveness and non-hedge gain on commodity derivative contracts — Selling, general and administrative expenses Net interest expense and other (2) Total costs Pretax income from discontinued operations Income tax provision Income from operations of discontinued operations Loss on sale of business, net of tax ) — — Income from discontinued operations, net of tax $ $ $ Results for 2013 primarily reflect the operating results from January 1, 2013 through February 6, 2013 when ERT was sold.There were no material results of operations for our former oil and gas segment subsequent to the sale of ERT. Net interest expense of $2.7 million for the nine-month period ended September 30, 2013, and $6.9 million and $20.9 million for the three- and nine-month periods ended September 30, 2012, respectively, was allocated to ERT primarily consisting of interest associated with indebtedness directly attributed to the substantial oil and gas acquisition made in 2006.This includes interest related to debt required to be repaid upon the disposition of ERT. 10 Table of Contents Note 5 — Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of three months or less.The following table provides supplemental cash flow information (in thousands): Nine Months Ended September 30, Interest paid, net of interest capitalized $ $ Income taxes paid $ $ Total non-cash investing activities for the nine-month periods ended September 30, 2013 and 2012 include $10.2 million and $33.1 million, respectively, of accruals for property and equipment capital expenditures. Note6— Equity Investments As of September 30, 2013, we had two investments that we account for using the equity method of accounting: Deepwater Gateway and Independence Hub, both of which are included in our Production Facilities segment. Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (“Enterprise”), formed Deepwater Gateway, each with a 50% interest, to design, construct, install, own and operate a tension leg platform production hub primarily for Anadarko Petroleum Corporation's Marco Polofield in the Deepwater Gulf of Mexico.Our investment in Deepwater Gateway totaled $87.5 million and $91.4 million as of September 30, 2013 and December 31, 2012, respectively (including capitalized interest of $1.3 million at September 30, 2013 and December 31, 2012). Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the “Independence Hub” platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.Our investment in Independence Hub was $73.7 million and $76.2 million as of September 30, 2013 and December 31, 2012, respectively (including capitalized interest of $4.3 million and $4.6 million at September 30, 2013 and December 31, 2012, respectively). We received the following distributions from these equity investments (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Deepwater Gateway $ Independence Hub Total $ 11 Table of Contents Note7— Long-Term Debt Scheduled maturities of long-term debt outstanding as of September 30, 2013 are as follows (in thousands): Term Loan (1) MARAD Debt Notes (2) Total Less than one year $ $ $ — $ One to two years — Two to three years — Three to four years — Four to five years — Over five years — Total debt Current maturities ) ) — ) Long-term debt, less current maturities Unamortized debt discount (3) — — ) ) Long-term debt $ Amount reflects the borrowings made in July 2013 (see “Credit Agreement” below). Beginning in March 2018, the holders of the Convertible Senior Notes due 2032 may require us to repurchase these notes or we may at our option elect to repurchase notes. These notes will mature in March 2032. The Convertible Senior Notes due 2032 will increase to their principal amount through accretion of non-cash interest charges through March 2018. Included below is a summary of certain components of our indebtedness.For additional information regarding our debt, see Note 7 to our 2012 Form 10-K. Credit Agreement In June 2013, we entered into a Credit Agreement (the “Credit Agreement”) with a group of lenders pursuant to which we may borrow up to $300million in a term loan (the “Term Loan”) and may borrow revolving loans (the “Revolving Loans”) under a revolving credit facility up to an outstanding amount of $600million (the “Revolving Credit Facility”).The Revolving Credit Facility also permits us to obtain letters of credit up to the full amount of the Revolving Credit Facility.Subject to customary conditions, we may request an increase of up to $200 million in aggregate commitments with respect to the Revolving Credit Facility, additional term loans or a combination thereof.In July 2013, we borrowed $300 million under the Term Loan in connection with our early redemption of the remaining $275 million Senior Unsecured Notes outstanding (see “Senior Unsecured Notes” below). The Term Loan and the Revolving Loans (together, the “Loans”) will, at our election, bear interest either in relation to the base rate established by Bank of America N.A. or to a LIBOR rate, provided that all Swing Line Loans (as defined in the Credit Agreement) will be base rate loans.The Term Loan currently bears interest at the LIBOR Rate plus 2.5%.In September 2013, we entered into interest rate swap contracts to fix the interest rate on $148.1 million of the Term Loan (Note 16). The Loans or portions thereof bearing interest at the base rate will bear interest at a per annum rate equal to the base rate plus a margin ranging from 1.00% to 2.00%.The Loans or portions thereof bearing interest at a LIBOR rate will bear interest at the LIBOR rate selected by us plus a margin ranging from 2.00% to 3.00%.A letter of credit fee is payable by us equal to our applicable margin for LIBOR rate Loans multiplied by the daily amount available to be drawn under outstanding letters of credit.Margins on the Loans will vary in relation to the consolidated coverage ratio, as provided by the Credit Agreement.We also pay a fixed commitment fee of 0.5% on the unused portion of our Revolving Credit Facility.At September 30, 2013, our availability under the Revolving Credit Facility totaled $593.4 million, net of $6.6 million of letters of credit issued. 12 Table of Contents The Term Loan is repayable in scheduled principal installments of 5% in each of the initial two loan years ($15 million per year), and 10% in each of the remaining three loan years ($30 million per year), payable quarterly, with a balloon payment of $180 million at maturity.These installment amounts are subject to adjustment for any prepayments on the Term Loan.We may elect to prepay amounts outstanding under the Term Loan without premium or penalty, but may not reborrow any amounts prepaid.We may prepay amounts outstanding under the Revolving Loans without premium or penalty, and may reborrow any amounts paid up to the amount of the Revolving Credit Facility.The Loans mature on June 19, 2018.In certain circumstances, we will be required to prepay the Loans. The Credit Agreement and the other documents entered into in connection with the Credit Agreement (together, the “Loan Documents”) include terms and conditions, including covenants, which we consider customary for this type of transaction.The covenants include restrictions on our and our subsidiaries’ ability to grant liens, incur indebtedness, make investments, merge or consolidate, sell or transfer assets, pay dividends and incur capital expenditures.In addition, the Credit Agreement obligates us to meet certain financial ratios, including the Consolidated Interest Coverage Ratio and the Consolidated Leverage Ratio (as defined in the Credit Agreement).We may designate one of our existing foreign subsidiaries, and any newly established foreign subsidiaries, as subsidiaries that are not generally subject to the covenants in the Credit Agreement (the “Unrestricted Subsidiaries”), provided we meet certain liquidity requirements, in which case the EBITDA of the Unrestricted Subsidiaries is not included in the calculations of our financial covenants.Our obligations under the Credit Agreement are guaranteed by our domestic subsidiaries (except Cal Dive I – Title XI, Inc.) and Canyon Offshore Limited.Our obligations under the Credit Agreement, and of the guarantors under their guarantee, are secured by most of our assets and assets of the guarantors and Canyon Offshore Limited, plus pledges of up to two thirds of the shares of certain foreign subsidiaries. Former Credit Facility Our former credit facility also contained both term loan and revolving loan components.This indebtedness was scheduled to mature on July 1, 2015.In February 2013, we repaid $318.4 million of borrowings outstanding under our former credit facility with the proceeds from the sale of ERT.In connection with the repayment of this debt in February 2013, we recorded a $2.9 million charge to accelerate a pro rata portion of the deferred financing costs associated with our former term loan debt.This charge is reflected as a component of “Loss on early extinguishment of long-term debt” in the accompanying condensed consolidated statements of operations. In June 2013, we fully repaid the remaining $70.3 million of indebtedness outstanding under our former credit facility.Prior to that repayment, the principal amounts outstanding were reduced by repayments of $80.1 million of the proceeds from the sale of the Caesar in June 2013 (Note 2).Our former credit facility was replaced by our new Credit Agreement in June 2013.In connection with the repayment and termination of our former credit agreement, we recorded a $0.6 million charge to accelerate the remaining deferred financings costs associated with our indebtedness under the term loan component of our former credit facility.This charge is also a component of “Loss on early extinguishment of long-term debt” in the accompanying condensed consolidated statements of operations. Senior Unsecured Notes In December 2007, we issued $550 million of 9.5% Senior Unsecured Notes due 2016 (the “Senior Unsecured Notes”).Interest on the Senior Unsecured Notes was payable semi-annually in arrears on each January 15 and July 15, commencing July 15, 2008.The Senior Unsecured Notes were fully and unconditionally guaranteed by substantially all of our existing restricted domestic subsidiaries, except for Cal Dive I-Title XI, Inc.The Indenture governing the Senior Unsecured Notes provided that, prior to their stated maturity, we may redeem all or a portion of the Senior Unsecured Notes on no less than 30days’ and no more than 60days’ prior notice at the redemption prices (expressed as percentages of the principal amount) set forth below, plus accrued and unpaid interest thereon, if any, to the applicable redemption date. Year Redemption Price 102.375% 2014 and thereafter 100.000% 13 Table of Contents In June 2013, we elected to redeem our remaining Senior Unsecured Notes outstanding.On July 22, 2013, we paid $282.0 million to fully redeem the Senior Unsecured Notes, including $275.0 million with respect to the principal amount outstanding, $6.5 million of call premium and $0.5 million in accrued and unpaid interest.Our third-quarter 2013 results of operations include a loss on early extinguishment of debt totaling $8.6 million, which reflects the $6.5 million call premium and a $2.1 million charge to accelerate the remaining deferred financing costs associated with the original issuance of the Senior Unsecured Notes. In March 2012, we purchased $200.0 million of the balance then outstanding of our Senior Unsecured Notes.For this purchase, we paid a total of $213.5 million, including $200.0 million in principal, a $9.5 million call premium and $4.0 million of accrued and unpaid interest.This purchase resulted in a loss on early extinguishment of debt totaling $11.5 million, which reflects the $9.5 million call premium and a $2.0 million charge to accelerate a pro rata portion of the deferred financing costs associated with the issuance of the Senior Unsecured Notes.The loss on this early extinguishment of these notes is reflected as a component of “Loss on early extinguishment of long-term debt” in the accompanying condensed consolidated statements of operations. Convertible Senior Notes Due 2032 In March 2012, we completed a public offering and sale of $200.0 million in aggregate principal amount of 3.25% Convertible Senior Notes due 2032 (the “2032 Notes”).The net proceeds from the issuance of the 2032 Notes were $195.0 million, after deducting the underwriter’s discounts and commissions and offering expenses.We used the net proceeds to repurchase and retire $142.2 million of aggregate principal amount of the 2025 Notes (see below) in separate, privately negotiated transactions.The remaining net proceeds were used for general corporate purposes, including the repayment of other indebtedness. The 2032 Notes bear interest at a rate of 3.25% per annum, and are payable semi-annually in arrears on March 15 and September 15 of each year, beginning on September 15, 2012.The 2032 Notes will mature on March 15, 2032, unless earlier converted, redeemed or repurchased.The 2032 Notes are convertible in certain circumstances and during certain periods at an initial conversion rate of 39.9752 shares of common stock per $1,000 principal amount (which represents an initial conversion price of approximately $25.02 per share of common stock), subject to adjustment in certain circumstances as set forth in the Indenture governing the 2032 Notes. Prior to March 20, 2018, the 2032 Notes are not redeemable.On or after March 20, 2018, we may, at our option, redeem some or all of the 2032 Notes in cash, at any time, upon at least 30 days’ notice at a price equal to 100% of the principal amount plus accrued and unpaid interest (including contingent interest, if any) up to but excluding the redemption date.In addition, holders may require us to purchase in cash some or all of their 2032 Notes at a repurchase price equal to 100% of the principal amount of the 2032 Notes, plus accrued and unpaid interest (including contingent interest, if any) up to but excluding the applicable repurchase date, on March 15, 2018, March 15, 2022 and March 15, 2027, or, subject to specified exceptions, at any time prior to the 2032 Notes’ maturity following a fundamental change (as defined in the governing indenture). In connection with the issuance of the 2032 Notes, we recorded a discount of $35.4 million as required under existing accounting rules.To arrive at this discount amount, we estimated the fair value of the liability component of the 2032 Notes as of the date of their issuance (March 12, 2012) using an income approach.To determine this estimated fair value, we used borrowing rates of similar market transactions involving comparable liabilities at the time of issuance and an expected life of 6.0 years.In selecting the expected life, we selected the earliest date that the holders could require us to repurchase all or a portion of the 2032 Notes (March 15, 2018).The effective interest rate for the 2032 Notes is 6.9% after considering the effect of the accretion of the related debt discount that represented the equity component of the 2032 Notes at their inception. 14 Table of Contents MARAD Debt This U.S. government guaranteed financing (the "MARAD Debt") is pursuant to Title XI of the Merchant Marine Act of 1936 administered by the Maritime Administration, and was used to finance the construction of the Q4000.The MARAD Debt is payable in equal semi-annual installments beginning in August 2002 and matures in February 2027.The MARAD Debt is collateralized by the Q4000, isguaranteed 50% by us, and initially bore interest at a floating rate that approximated AAA Commercial Paper yields plus 20 basis points.As provided for in the MARAD Debt agreements, in September 2005, we fixed the interest rate on the debt through the issuance of a 4.93% fixed-rate note with the same maturity date. Convertible Senior Notes Due 2025 In March2005, we issued $300million of 3.25% Convertible Senior Notes due 2025 at 100% of the principal amount to certain qualified institutional buyers (the “2025 Notes”). In March 2012, we repurchased $142.2 million in aggregate principal of the 2025 Notes.In these repurchase transactions we paid an aggregate amount of $145.1 million, representing principal plus $1.8 million of premium and $1.1 million of accrued interest.The loss on this early extinguishment of the 2025 Notes totaled $5.6 million and is reflected as a component of “Loss on early extinguishment of long-term debt” in the accompanying condensed consolidated statements of operations.The loss includes the acceleration of $3.5 million of unamortized discount associated with the 2025 Notes, the $1.8 million premium paid in connection with the repurchase of a portion of the 2025 Notes and a $0.3 million charge to accelerate a pro rata portion of the deferred financing costs associated with the original issuance of the 2025 Notes.The remainder of the 2025 Notes was extinguished when the holders exercised their option for us to repurchase their notes in December 2012 ($154.3 million) and in February 2013 when we repurchased the remaining $3.5 million of the 2025 Notes that were not put to us in December 2012. Other In accordance with our Credit Agreement, 2032 Notes and MARAD Debt agreements, we are required to comply with certain covenants and restrictions, including certain financial ratios such as consolidated interest coverage ratio and consolidated leverage ratio, as well as the maintenance of minimum net worth, working capital and debt-to-equity requirements.As of September 30, 2013, we were in compliance with these covenants and restrictions. Unamortized deferred financing costs are included in “Other assets, net” in the accompanying condensed consolidated balance sheets and are amortized over the life of the respective debt agreements.The following table reflects the components of our deferred financing costs (in thousands): September 30, 2013 December 31, 2012 Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net Term Loans (mature July 2015) (1) $ — $ — $ — $ $ ) $ Revolving Credit Facility (matures July 2015) (1) — — — ) Term Loan (matures June 2018) (2) ) — — — Revolving Credit Facility (matures June 2018) (2) ) — — — 2025 Notes (mature December 2025) — — — ) — 2032 Notes (mature March 2032) ) ) Senior Unsecured Notes (mature January 2016) (3) — — — ) MARAD Debt (matures February 2027) ) ) Total deferred financing costs $ $ ) $ $ $ ) $ 15 Table of Contents Relates to the term loans and revolving credit facility under our former credit agreement, which was terminated in June 2013. Relates to amounts allocated to the existing Term Loan and Revolving Credit Facility, which became effective in June 2013. In July 2013, we redeemed our remaining Senior Unsecured Notes.In connection with this redemption, we recorded a charge of $2.1 million to accelerate the remaining deferred financing costs associated with the original issuance of this debt. The following table details the components of our net interest expense (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Interest expense (1) $ Interest income ) Capitalized interest ) Net interest expense $ Interest expense of $2.8 million for the nine-month period ended September 30, 2013, and $7.1 million and $21.7 million for the three- and nine-month periods ended September 30, 2012, respectively, was allocated to ERT and is included in discontinued operations.Following the sale of ERT in February 2013, we ceased allocation of interest expense to ERT, which constitutes a discontinued operation. Note8— Income Taxes The effective tax rates for the three- and nine-month periods ended September 30, 2013 were 13.5% and 17.7%, respectively.This was less favorable than the effective tax rates for the three- and nine-month periods ended September 30, 2012.The variance is primarily attributable to projected year-over-year increases in profitability in the United States. We believe our recorded assets and liabilities are reasonable; however, tax laws and regulations are subject to interpretation and tax litigation is inherently uncertain, and therefore our assessments can involve a series of complex judgments about future events and rely heavily on estimates and assumptions.Income taxes have been provided based on the U.S. statutory rate of 35% and at the local statutory rate for each foreign jurisdiction adjusted for items that are allowed as deductions for federal and foreign income tax reporting purposes, but not for book purposes.The primary differences between the statutory rate and our effective rate from continuing operations are as follows: Three Months Ended Nine Months Ended September 30, September 30, Statutory rate 35.0 % 35.0 % 35.0 % 35.0 % Foreign provision ) Tax return to accrual adjustment ) Change in U.K. tax rate ) Other ) ) Effective rate 13.5 % 10.2 % 17.7 % ) % 16 Table of Contents Note9— Accumulated Other Comprehensive Loss The components of accumulated other comprehensive loss are as follows (in thousands): September 30, December 31, Cumulative foreign currency translation adjustment $ ) $ ) Unrealized loss on hedges, net (1) ) — Accumulated other comprehensive loss $ ) $ ) Amount at September 30, 2013 is related to foreign currency hedges for the Grand Canyon, the Grand Canyon II and the Grand Canyon III as well as interest rate swap contracts we entered into in September 2013, and is net of deferred income taxes totaling $5.3 million (Notes 7 and 16). Note10— Earnings Per Share We have shares of restricted stock issued and outstanding, which remain subject to vesting requirements.Holders of such shares of unvested restricted stock are entitled to the same liquidation and dividend rights as the holders of our outstanding common stock and are thus considered participating securities.Under applicable accounting guidance, the undistributed earnings for each period are allocated based on the participation rights of both the common shareholders and holders of any participating securities as if earnings for the respective periods had been distributed.Because both the liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis.Further, we are required to compute earnings per share (“EPS”) amounts under the two class method in periods in which we have earnings from continuing operations.For periods in which we have a net loss we do not use the two class method as holders of our restricted shares are not contractually obligated to share in such losses. The presentation of basic EPS amounts on the face of the accompanying condensed consolidated statements of operations is computed by dividing the net income applicable to Helix common shareholders by the weighted average shares of outstanding common stock.The calculation of diluted EPS is similar to basic EPS, except that the denominator includes dilutive common stock equivalents and the income included in the numerator excludes the effects of the impact of dilutive common stock equivalents, if any.The computations ofthe numerator (Income) and denominator (Shares) to derive the basic and diluted EPS amounts presented on the face of the accompanying condensed consolidated statements of operations are as follows (in thousands): Three Months Ended Three Months Ended September 30, 2013 September 30, 2012 Income Shares Income Shares Basic: Continuing operations: Net income applicable to Helix $ $ Less: Income from discontinued operations, net of tax ) ) Income from continuing operations Less: Undistributed income allocable to participating securities – continuing operations ) ) Income applicable to common shareholders – continuing operations $ $ Discontinued operations: Income from discontinued operations, net of tax $
